Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 1 of 6 PageID 591




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


   MOHAMMAD HARAKE, on behalf of
   himself and on behalf of all others
   similarly situated,

          Plaintiff,
   v.                                                 CASE NO.: 8:19-cv-00243-T-30CPT

   TRACE STAFFING SOLUTIONS, LLC,

         Defendant.
   _____________________________________/

                           ORDER GRANTING FINAL APPROVAL
                            OF CLASS ACTION SETTLEMENT

          This matter is before the Court on the Parties’ Joint Motion for Final Approval of Class

   Action Settlement (Doc. 48) and Plaintiff’s Unopposed Motion for Attorneys’ Fees and Costs,

   and an Incentive Award (Doc. 49), which came before the Court for hearing on July 30, 2020.

   Due and adequate notice has been given to Settlement Class Members as required by the

   Court’s April 30, 2020, Order (Doc. 46) granting preliminary approval to the class action

   settlement and conditionally certifying the class for settlement purposes. The Court, having

   considered all papers filed and proceedings in this action, and having received no objections

   to the proposed settlement and none were presented at the final fairness hearing, will grant the

   Joint Motion for Final Approval of Class Action Settlement and Plaintiff’s Unopposed Motion

   for Attorneys’ Fees and Costs, and an Incentive Award. The Court finds:

          1.      This Court has jurisdiction over the claims of the members of the Settlement

   Class asserted in this proceeding, personal jurisdiction over the Plaintiff and Defendant, and
Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 2 of 6 PageID 592




   the members of the Settlement Class, as defined in the Settlement Agreement. Furthermore,

   Plaintiff Mohammad Harake has Article III standing.

          2.      Notice given to the class fully and accurately informed the Settlement Class of

   all material elements of the proposed settlement and of their opportunity to exclude themselves,

   object to, or comment on the settlement, and to appear at the final approval hearing. The notice

   was reasonable and the best notice practicable under the circumstances. The notice program

   described in the Settlement Agreement and completed by the Settlement Administrator

   complied fully with the requirements of due process, the Federal Rules of Civil Procedure, and

   all other applicable laws.

          3.      The Settlement Agreement is not an admission by Defendant or by any other

   released party, nor is this Order a finding of the validity of any allegations or of any

   wrongdoing by Defendant or any other released party. Neither this Order, the Settlement

   Agreement, nor any document referred to herein, nor any action taken to carry out the

   Settlement Agreement, may be construed as, or may be used as, an admission of any fault,

   wrongdoing, omission, concession, or liability whatsoever by or against Defendant or any of

   the Released Parties.

          4.      All members of the Settlement Class are bound by this Final Approval Order

   and by the terms of the parties’ Settlement Agreement, including releases provided for in the

   Settlement.

          5.      Members of the Settlement Class were given a full opportunity to participate in

   the Final Fairness hearing. All members of the Settlement Class who did not timely and

   properly opt out of the settlement are bound by this Order.



                                                  2
Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 3 of 6 PageID 593




          6.       The Court has considered all relevant factors for approving a class action

   settlement, namely whether the settlement is “fair, adequate and reasonable and not the product

   of collusion between the parties.” Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir.

   1984). The Court has considered “(1) the likelihood of success at trial; (2) the range of possible

   recovery; (3) the point on or below the range of possible recovery at which a settlement is fair,

   adequate and reasonable; (4) the complexity, expense and duration of litigation; (5) the

   substance and amount of opposition to the settlement; and (6) the stage of proceedings at which

   the settlement was achieved.” Bennett, 737 F.2d at 986. All such factors weigh in favor of

   granting final approval.

          7.      The Settlement was not a product of fraud or collusion. The claims were

   aggressively prosecuted and fiercely contested. The Settlement was a product of the parties’

   arm’s length, adversarial negotiations and accomplished at a formal mediation conducted by a

   neutral third party. The terms of the settlement are in all respects fair, adequate, and reasonable.

          8.      It is clear that trying this case would be lengthy, expensive and could result in

   appeals. The parties were well positioned to assess the strengths and weaknesses of this case

   and the benefits of the proposed Settlement Agreement. Thus, considerations of the

   complexity, expense, and duration of the litigation, when viewed in context with the stage at

   which settlement was achieved, support approval of the Settlement Agreement. In so finding,

   the Court has considered all evidence presented, including evidence regarding the strength of

   the Plaintiff’s case; the risk, expense, and complexity of the claims presented; the likely

   duration of further litigation; the amount offered in settlement; the extent of investigation and




                                                    3
Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 4 of 6 PageID 594




   discovery completed; and the experience and views of Plaintiff’s counsel. The Court has also

   considered the absence of objection to the settlement.

            9.    The net payments to Settlement Class Members of Thirty-Three Dollars

   ($33.00) is fair and reasonable in light of all the circumstances. The parties agreed to a claims

   made settlement structure, requiring class members to submit claims forms to receive their

   award. Each Class Member that submitted a claim prior to the claims deadline will receive a

   monetary benefit in the appropriate range of statutory damages typically awarded in large

   FCRA class action settlements, such as this. The Court, therefore, orders the payments to be

   made and administered in accordance with the terms of the Settlement Agreement and this

   Order.

            10.   The services provided by the Settlement Administrator were for the benefit of

   the Settlement Class, and the actual cost of no more than $25,000.00 is fair, reasonable, and

   appropriate for reimbursement. The Court approves payment of actual costs up to this amount

   of $25,000.00 for administration fees, which includes all costs and fees incurred to date, as

   well as estimated costs and fees involved in completing the administration of the Settlement.

            11.   The Court has reviewed Plaintiff’s Unopposed Motion for Attorneys’ Fees and

   Costs, and an Incentive Award. Doc. 49. Class Counsel seeks attorneys’ fees in the amount of

   $158,331.25, and litigation costs totaling $2,782.15. Class counsel’s request for one third of

   the common fund as a fee is reasonable and in line with Camden I Condominium Assoc., Inc.

   v. Dunkle, 946 F.2d 768, 770 (11th Cir. 1991); see also Waters v. Int’l Precious Metals Corp.,

   190 F.3d 1291, 1295–96 (11th Cir. 1999). Class Counsel’s unopposed fee and cost request is

   granted.



                                                  4
Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 5 of 6 PageID 595




          12.     Plaintiff Mohammed Harake is a suitable representative for the Settlement

   Class and confirms his appointment as the Class Representative. Plaintiff Harake’s

   commitment to the litigation and its outcome ensured adequate advocacy for the Settlement

   Class, and his interests are aligned with those of the Settlement Class.

          13.     The Court recognizes that without Plaintiff Harake’s participation, there would

   very likely be no recovery for the Settlement Class. Plaintiff Harake put his name on the

   complaint and remained involved with the litigation through all stages. As a result, the Service

   Award in the amount of $2,500.00 to Plaintiff Harake is fair and reasonable compensation

   based on the evidence presented regarding the services provided by Plaintiff in assisting Class

   Counsel.

          14.     The Parties are hereby directed to implement and consummate the Settlement

   Agreement according to its terms and conditions.

          15.     Defendant will create a Settlement Fund as provided for in the Settlement

   Agreement and it will be distributed in accordance with the terms of the Settlement Agreement.

          16.      Bay Area Legal Services, a non-profit charity, is appointed by the Court as the

   cy pres recipient.

          Accordingly, it is hereby ORDERED, ADJUDGED and DECREED:

          A.      The Parties’ Joint Motion for Final Approval of Class Action Settlement (Doc.

   48) is GRANTED;

          B.      Plaintiff’s Unopposed Motion for Attorneys’ Fees and Costs, and an Incentive

   Award (Doc. 49) is GRANTED;




                                                  5
Case 8:19-cv-00243-CEH-CPT Document 55 Filed 08/10/20 Page 6 of 6 PageID 596




            C.    This Final Approval Order shall constitute a Final Judgment pursuant to Rule

   54 of the Federal Rules of Civil Procedure that is binding on the parties and the Settlement

   Class.

            D.    The Court hereby DISMISSES this Action and all claims with prejudice,

   without costs to any party, except as expressly provided for in the Settlement Agreement.

            E.    The Court retains jurisdiction over this case for one year for the purposes of

   enforcing the Settlement Agreement.

            F.    The Clerk is directed to CLOSE this case.

            DONE and ORDERED in Tampa, Florida on August 10, 2020.




   Copies to:
   Counsel of Record and Unrepresented Parties, if any




                                                 6
